Citation Nr: 1700666	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a separate compensable rating for diabetic retinopathy.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for chronic kidney disease, to include as secondary to service-connected diabetes mellitus, type II. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1967 to August 1969, including service in the Republic of Vietnam during the Vietnam War.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

These issues were previously remanded by the Board in January 2014 for further development.  They have been returned to the Board for further review.

During the September 2013 hearing, the undersigned heard testimony on the issues listed on the title page, including whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for chronic kidney disease.  In the January 2014 remand, the Board remanded that issue for the issuance of a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a SOC in December 2014.  VA received a substantive appeal (VA Form 9) with respect to that SOC in January 2015.  In his substantive appeal, the Veteran requested a hearing before the Board.  Because a Veteran is entitled to only one hearing before the Board with respect to any issue on appeal, the Board finds that VA already afforded the Veteran the requested hearing in September 2013.  38 C.F.R. § 20.1507(b)(1)(2016).  The letter that VA sent to the Veteran in January 2015 to inform him that he had been placed on a waiting list for an additional hearing was thus in error.  Further, given the outcome of that issue below, there is no prejudice to the Veteran.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issues of entitlement to service connection for hypertension and chronic kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetic retinopathy has not caused incapacitating episodes, central visual acuity worse than 20/40 corrected distance vision in either eye, or impairment of visual fields or other similar symptoms.

2.  In the absence of a timely perfected appeal, the December 2011 rating decision denying entitlement to service connection for chronic kidney disease is final.  

3.  Evidence received since the December 2011 rating decision raises a reasonable possibility of substantiating this claim.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable separate rating for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.79, Diagnostic Code 6006 (2016).  

2.  The December 2011 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for chronic kidney disease has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims decided herein. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify as to these issues was satisfied by letters sent to the Veteran in November 2008 and May 2013.  The claims were last adjudicated in December 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran, VA examination reports, and Social Security Administration records.

The Veteran was also afforded a VA hearing before the undersigned Veterans Law Judge in September 2013.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2)(2016).

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Separate Compensable Rating

Service connection was established for diabetes mellitus, type II with mild diabetic retinopathy in a September 2008 rating decision and a 20 percent rating was assigned, effective March 10, 2008.  The Veteran contends that his diabetic retinopathy warrants a separate compensable rating.

Diagnostic Code 6006 is applicable to retinopathy or maculopathy and provides for ratings under the general rating formula for Diagnostic Codes 6000 through 6009.  38 C.F.R. § 4.79, Diagnostic Code 6006.  The general formula calls for evaluation on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 (2016).  

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id., Note.  

Generally, impairment of visual acuity is determined based on corrected distant vision.  38 C.F.R. § 4.76(b)(2016).  A noncompensable rating is assigned when vision is corrected to 20/40 in both eyes; there is no rating for visual acuity better than that.  38 C.F.R. § 4.79.  

During a May 2008 VA treatment appointment, diabetic teleretinal imaging showed mild nonproliferative diabetic retinopathy in the Veteran's right eye and no diabetic retinopathy in the left eye.  

The Veteran was afforded a VA examination in December 2008.  The Veteran reported intermittent blurred vision.  Distant visual acuity in both eyes was 20/200, corrected to 20/20.  The examiner noted diabetic retinopathy in the Veteran's right eye.  The examiner found that the Veteran's blurred vision was due to mild cataracts in both eyes and large changes in blood glucose levels.  The examiner further found that the Veteran's blood glucose levels had significantly improved in the preceding six months and that this would change any refractive error in a very short period of time.  The examiner predicted that, as long as the Veteran's diabetes remained controlled, his vision would remain clear.  

During a June 2009 VA treatment appointment, diabetic teleretinal imaging showed no diabetic retinopathy in either of the Veteran's eyes.  

The Veteran was afforded an additional VA examination in August 2012.  Distant visual acuity was 20/70 in the right eye and 20/200 in the left eye, corrected to 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's pupils were round and reactive to light.  There was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran did not have double vision or a corneal irregularity resulting in severe irregular astigmatism.  Slit lamp and external eye exam was normal for the lids/lashes, conjunctiva/sclera, cornea, anterior chamber, and iris.  The examiner noted early nuclear cataracts in both eyes, but no decrease in visual acuity or other visual impairment.  Internal eye examination showed normal fundus bilaterally.  There were no visual field defects.  There were no incapacitating episodes attributable to any eye condition in the preceding 12 months.  The examiner found that the Veteran's eye condition had no impact on his ability to work.  The examiner determined that diabetic retinopathy was no longer present in either eye and explained to the Veteran that improved blood glucose control can improve microvascular changes associated with diabetes.  

In a March 2013 statement, the Veteran reported that the severity of his retinopathy and cataracts had increased.  In a July 2013 rating decision, the RO denied entitlement to service connection for cataracts.  The Veteran did not appeal this decision.  

The Veteran was afforded an additional VA examination in March 2014.  Distant visual acuity was 20/70 in the right eye and 20/100 in the left eye, corrected to 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's pupils were round and reactive to light.  There was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran did not have double vision or a corneal irregularity resulting in severe irregular astigmatism.  Slit lamp and external eye exam was normal for the lids/lashes, conjunctiva/sclera, cornea, anterior chamber, and iris.  The examiner noted pseudophakia (an artificial lens) in the right eye and mild senile nuclear sclerosis in the left eye, but no decrease in visual acuity or other visual impairment.  Internal eye examination showed normal fundus bilaterally, with the exception of very mild nonproliferative diabetic retinopathy in both eyes, again with no decrease in visual acuity or other visual impairment.  There were no visual field defects.  There were no incapacitating episodes attributable to any eye condition in the preceding 12 months.  The examiner found that the Veteran's eye condition had no impact on his ability to work.  The examiner determined that very mild nonproliferative diabetic retinopathy was present in both eyes, manifested by two microaneurysms that were outside of the maculae and posed no current threat to the Veteran's vision.  The examiner noted that corrected vision in the Veteran's right eye was 20/20.  The examiner opined that it was at least as likely as not that the Veteran's right cataract, but not the left, was due to complications of diabetes.

The preponderance of the evidence shows that the Veteran's diabetic retinopathy did not approximate the criteria for a separate compensable rating at any point in the period on appeal.  The Veteran's central visual acuity was not at any point poor enough (worse than 20/40 corrected distance vision in either eye) to warrant a compensable rating under the table for central visual acuity impairment.  There was no evidence of any incapacitating episodes as a result of diabetic retinopathy.  Moreover, there was no impairment of visual fields or other disorder significant enough to warrant a compensable rating under any potentially applicable Diagnostic Code.  The Board notes the March 2014 examiner's positive nexus opinion with regard to the cataract in the Veteran's right eye, but the Veteran has claimed and been denied entitlement to service connection for cataracts and has not appealed that decision, so that issue is not before the Board.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his diabetic retinopathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran's general lay assertions of blurred vision are outweighed by the specific optometric findings of the trained health care professionals who conducted vision testing throughout the appeal period.  

Because the Board considered all applicable ratings under the general rating formula for Diagnostic Codes 6000 through 6009, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's diabetic retinopathy represents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

New and Material Evidence

The Veteran contends that his service-connected diabetes mellitus, type II, has caused or aggravated chronic kidney disease.  

The Veteran was previously denied entitlement to service connection for chronic kidney disease in a rating decision by the RO dated in December 2011.  The Veteran's claim was denied because there was no evidence of a nexus between the Veteran's diabetes and kidney disease.  The Veteran did not perfect an appeal to the December 2011 rating decision and did not submit new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  The RO's denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.  

Since the December 2011 rating decision, the Veteran has stated in May 2013 that a VA physician told him in February 2013 that his kidney disease was caused by his diabetes.  The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Veteran's May 2013 statement reflects the possibility of a nexus between diabetes and kidney disease that was not previously considered in the December 2011 rating decision; as such, it relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the record now contains more evidence pertinent to the issue of nexus to service than it did in December 2011, the Board finds that new and material evidence has been received which pertains to a previously unestablished fact necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  

ORDER

Entitlement to a separate compensable rating for diabetic retinopathy is denied.  

New and material evidence having been received, the claim of entitlement to service connection for chronic kidney disease is reopened.  The appeal is allowed to this extent.


REMAND

In a May 2013 statement, the Veteran indicated that "Dr F., at Central Iowa VA Health Care System" opined to the Veteran that his diabetes predated its 2008 diagnosis by four to five years or more and that it was "obvious" that his kidney disease was caused by his diabetes.  VA treatment records available to the Board indicate that the only person with that surname who has treated the Veteran at that facility is Michael G. F., a physician assistant.  On remand, the AOJ should give the Veteran an opportunity to verify the statement and, if the statement is accurate, to provide the basis for this opinion.   

The Veteran has also submitted a medical opinion from a private physician, dated September 2013.  The private physician, based on the Veteran's blood test results, found "credence" for a "progressive pre-diabetic to diabetic situation beginning in late 2003 and progressing to his diagnosis of diabetes in 2008."  The private physician also noted the Veteran's report of polydipsia and polyuria during those years and his explanation that his employment as a long-distance truck driver prevented him from following up on those symptoms with a physician.  The VA examiners who provided an opinion with regard to a nexus between the Veteran's hypertension and diabetes in June 2008, October 2011, and March 2014, as well as the VA examiner who provided an opinion with regard to a nexus between the Veteran's chronic kidney disease and diabetes in October 2011, all based their opinions at least in part on the onset date of the Veteran's diabetes being concurrent with its March 2008 diagnosis and thus after the diagnoses of hypertension and chronic kidney disease.  On remand, the AOJ should obtain additional medical opinions to address the Veteran's contention that the onset of his diabetes significantly predated its diagnosis.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.  If any pertinent private treatment has been rendered, the appellant's assistance in obtaining those records should be requested as needed.

2.  The Veteran is advised to obtain a medical opinion from "Dr." F., of the VA Central Iowa Health Care System.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The Board requests that the Veteran as that "Dr." F., answer the following question:

Is it as likely as not (that is, a probability of 50 percent or greater) that any current chronic kidney disease had its origin in service or is in any way related to the Veteran's active service, including to service-connected diabetes?  Mr. Farley is specifically requested to address the Veteran's May 2013 statement that Mr. Farley had told him that such a connection was obvious and that the onset of the Veteran's diabetes significantly predated its diagnosis.  Mr. Farley is also requested to address the private examiner's September 2013 findings regarding the onset of the Veteran's diabetes and the October 2011 VA examination report.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all findings with a complete explanation based on the facts of this case and any relevant medical literature.  If the examiner is unable to offer the requested opinion without resorting to speculation, that should be set forth.  

In the next two paragraphs examinations are requested.  It is possible that the same examiner may be qualified to conduct both exams.  The fact that these matters are set out separately is so that all matters may be addressed, it should not be taken to mean that two separate examinations must be conducted if a single examiner can enter pertinent findings.

3.  Schedule the Veteran for an appropriate examination for the purpose of determining the current nature and likely etiology of any chronic kidney disease.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current chronic kidney disease had its origin in service or is in any way related to the Veteran's active service, including to service-connected diabetes.  The examiner is specifically requested to address the private examiner's September 2013 findings regarding the onset of the Veteran's diabetes and, if present in the file, the prior examiner's reported opinion.  In responding the examiner is asked to indicate whether there is other likely etiology of chronic kidney disease that may be unrelated to service.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements, specifically including his contentions that the symptoms of his diabetes predated its diagnosis, must be taken into account in formulating the opinion.

4.  Schedule the Veteran for an appropriate examination for the purpose of determining the current nature and likely etiology of any hypertension.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current hypertension had its origin in service or is in any way related to the Veteran's active service, including to service-connected diabetes or PTSD.  The examiner is specifically requested to address the private examiner's September 2013 findings regarding the onset of the Veteran's diabetes and, if present in the file, Mr. Farley's opinion insofar as it addresses the onset of diabetes.  In responding the examiner is asked to indicate whether there is other likely etiology of hypertension that may be unrelated to service.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements, specifically including his contentions that the symptoms of his diabetes predated its diagnosis, must be taken into account in formulating the opinion.

5.  The AOJ must ensure that the examiners' reports and the prior examiners report comply with this remand and answer the questions presented in the request.  The AOJ must also ensure that the examiners and Mr. Farley document consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If any report is insufficient, the AOJ must return it to the examiner or Mr. Farley for necessary corrective action as appropriate.

6.  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


